IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT




                           No. 96-40602
                         Summary Calendar



EDWARD C. CHARLES,

                                    Plaintiff-Appellant,

versus

CAROL S. VANCE, Chairman,
Texas Board of Criminal Justice;
et al.,

                                    Defendants-Appellees.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 9:94-CV-136
                         - - - - - - - - - -
                            April 22, 1997
Before KING, JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Edward C. Charles, Texas state prisoner # 627324, requests

permission to proceed in forma pauperis (IFP) in the appeal of

the denial of his 42 U.S.C. § 1983 lawsuit.   Chief Judge Politz

ordered Charles to file an affidavit for leave to proceed IFP on

appeal pursuant to the Prison Litigation Reform Act of 1995

(PLRA).   The order held Charles’ appeal in abeyance for 30 days

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-40602
                               - 2 -

pending payment of the $105 filing fee or submittal of the

required documents pursuant to the PLRA.   Charles timely

responded; however, the documentation submitted by Charles does

not comply with the requirements imposed by the PLRA because he

did not submit information regarding his prison trust account for

the required six-month period.   See § 1915(a), (b).   Accordingly,

Charles’ motion for leave to proceed IFP on appeal is DENIED, and

his appeal is DISMISSED for want of prosecution.   See 5th Cir.

R. 42.3.   Should Charles wish to reinstate his appeal, he is

instructed to pay the $105 filing fee to the clerk of the

district court within 30 days from the date of this order.

     MOTION DENIED.   APPEAL DISMISSED.